Cuyahoga App. No. 70950. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed May 9,1997:
“The court hereby renders the following nunc pro tunc order clarifying entry #82071 rendered on 4/4/97. The order is amended to read: Motion by appellant LTV Steel Company to certify a conflict granted. This court’s determination that the claimant, Larry Schade, may dismiss his complaint pursuant to Civ.R. 41(A)(1)(a) is in direct conflict with the decision of the Franklin County Court of Appeals in Rhynehardt v. Sears Logistics Services (1995), 103 Ohio App.3d 327, 659 N.E.2d 375, and the Miami County Court of Appeals in Anderson v. Sonoco Products (July 26, 1995), Miami App. No. 95-CA-58, 1996 Ohio App.Lexis 3165, unreported [1996 WL 416992], both of which determined that the claimant was not entitled to dismiss his complaint pursuant to Civ.R. 41(A)(1)(a). Pursuant to Section 3(B)(4), Article IV, Ohio Constitution, the record of this case is certified to the Supreme Court of Ohio for review and final determination upon the following question: ‘In an appeal pursuant to R.C. 4123.512 from the Industrial Commission to a court of common pleas brought by an employer, is the claimant entitled to dismiss his or her complaint pursuant to Civ.R. 41(A)(1)(a)?’ ”